DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communications filed June 27, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.


Response to Arguments
Applicant's arguments filed June 27, 2022 regarding the rejection of claims 1, 11, and 20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-9 and 11-20 are pending, of which claims 1, 11, and 20 are in independent form. Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss et al. (US 2017/0351226) (hereinafter Bliss) in view of Thomsen et al. (US 2018/0300437) (hereinafter Thomsen), and in further view of Billi-Duran et al. (US 2018/0052835) (hereinafter Duran).
Regarding claim 1, Bliss teaches a method for generating a repository model that models an infrastructure element that represents a particular unit of infrastructure in the real-world, the repository model serving as a root of the intelligent model hierarchy, the repository model including a hierarchy of subjects with a root subject and one or more child subjects (see Figs. 4-5, para [0043-0044], discloses generating a federated data model (repository model) including standardized data (root subjects) in federated data model and indexes data from multiple sources across industrial facilities and external to facilities including intelligent devices (child subjects)); maintaining the repository model and the plurality of child models of the intelligent model hierarchy together in a storage location (see Fig. 6, para [0062-0063], discloses an industrial diagnosis and maintenance system that maintains models and processes intelligence).
Bliss does not explicitly teach generating one or more information partitions of each subject of the root subject and the one or more child subjects, each information partition being an organizational subdivision of a subject that is associated with a respective modeling perspective of the plurality of modeling perspectives that characterizes an aspect of infrastructure, the plurality of modeling perspectives including two or more modeling perspectives; associating one or more child models that serve as children of the root in the intelligent model hierarchy with each information partition, the one or more child models each modeling a single element and containing one or more elements that collectively form the modeled single element,  each of the one or more elements expressing the modeling perspective of the information partition with which the child model is associated; selected from the group consisting of a physical modeling perspective, a functional modeling perspective, a definitional modeling perspective and a documentary modeling perspective selecting a model of the intelligent model hierarchy, in response to user input in a user interface of a client executing on a client device, the user input indicating at least a subject and an information partition, and displaying an infrastructure element of the selected model in a user interface of the client shown on the client device.
Thomsen teaches selecting a model of the intelligent model hierarchy, in response to user input in a user interface of a client executing on a client device, the user input indicating at least a subject and an information partition (see Fig. 10, Fig. 19,  para [0048], para [0056-0057], discloses selecting an asset model  presenting a graphical representation of industrial data), and displaying an infrastructure element of the selected model in a user interface of the client shown on the client device (see Fig. 21, para [0057-0058], discloses displaying industrial data of a selected asset model on a client device).
Bliss/Thomsen are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bliss to select a model of the intelligent model hierarchy from disclosure of Thomsen. The motivation to combine these arts is disclosed by Thomsen as “provides specific functionality through electronic components without mechanical parts” (para [0032]) and selecting a model of the intelligent model hierarchy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bliss/Thomsen do not explicitly teach wherein each subject is a data structure maintained in a repository or briefcase that serves as an organizational subdivision of the repository model; generating one or more information partitions of each subject of the root subject and the one or more child subjects, each information partition being an organizational subdivision of a subject that is associated with a respective modeling perspective of the plurality of modeling perspectives that characterizes an aspect of infrastructure, the plurality of modeling perspectives including two or more modeling perspectives selected from the group consisting of a physical modeling perspective, a functional modeling perspective, a definitional modeling perspective and a documentary modeling perspective; associating one or more child models that serve as children of the root in the intelligent model hierarchy with each information partition, the one or more child models each modeling a single element and containing one or more elements that collectively form the modeled single element,  each of the one or more elements expressing the modeling perspective of the information partition with which the child model is associated.
Duran teaches wherein each subject is a data structure maintained in a repository or briefcase that serves as an organizational subdivision of the repository model (see Fig. 2, para [0046], discloses indexed data from multiple sources (subject) maintained in a federated data model (repository model)); generating one or more information partitions of each subject of the root subject and the one or more child subjects (see Fig. 5, Fig. 7, para [0047], para [0059-0061], discloses generating categorized data (partitions of each subject) of  indexing system components (root subject) and discovered data sources (child subjects)), each information partition being an organizational subdivision of a subject that express a respective modeling perspective of the plurality of modeling perspectives that characterizes an aspect of infrastructure (see Figs. 7, Fig. 13 para [0106], discloses each categorized data expressing data modeled representing normal operation, state of machine or automation system, or an abnormality that can be identified based on audio or visual inspection), the plurality of modeling perspectives including a physical modeling perspective, a functional modeling perspective, a definitional modeling perspective and a documentary modeling perspective (see Fig. 17, Fig. 19,  para [0106], para [0111], para [0122], discloses modeling based indexed multimedia data representing normal operation (definitional modeling), state of machine or automation system (functional modeling), or an abnormality that can be identified based on audio or visual inspection (physical modeling) and data modeling for device documentation for affected industrial devices and data retrieved from vendor-specific technical support); associating a plurality of child models that serve as children of the root in the intelligent model hierarchy with at least one of the one or more information partitions that are organizational subdivisions of subjects, the child models each modeling a single element and containing one or more elements that collectively form the modeled single element,  each of the one or more elements expressing the modeling perspective of the information partition with which the child model is associated (see Fig. 7, para [0052-0053], para [0059],  discloses associating discovered data sources (child model) containing discovered data items created from relationships between data items, including transforming data items discovered on different types of platforms to a homogeneous format for indexing data under a common namespace, tagging the discovered data with relevant contextual information ).
Bliss/Thomsen/Duran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bliss/Thomsen to utilize modeling perspectives that characterizes an aspect of infrastructure from disclosure of Duran. The motivation to combine these arts is disclosed by Duran as “providing a means for operators to issue commands to the controlled systems (e.g., cycle start commands, device actuation commands, etc.), to modify setpoint values” (para [0040]) and utilizing modeling perspectives that characterizes an aspect of infrastructure is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Bliss teaches a device for modeling infrastructure from a plurality of modeling perspectives and granularities using an intelligent model hierarchy, including a client executing on a local computing device, the client including a user interface (see Fig. 2, para [0044], discloses a client accessing federated data model and allowing configuration data to be viewed); and infrastructure modeling component services software executing on one or more cloud computing devices remote from the client, the infrastructure modeling component services software configured to (see Fig. 4,  para [0056], discloses federated data model executed in cloud platform remote from client device): maintain a repository that includes a repository model that models an infrastructure element that represents a particular unit of infrastructure in the real-world, the repository model serving as a root of the intelligent model hierarchy, the repository model including a hierarchy of subjects with a root subject and one or more child subjects (see Figs. 4-5, para [0043-0044], discloses generating a federated data model (repository model) including standardized data (root subjects) in federated data model and indexes data from multiple sources across industrial facilities and external to facilities  including intelligent devices (child subjects)).
Bliss does not explicitly teach each subject of the root subject and the one or more child subjects including one or more information partitions that organizationally subdivide the subject and that are associated with a respective modeling perspective of the plurality of modeling perspectives that characterizes an aspect of infrastructure; receive a selection of a model of the intelligent model hierarchy over the Internet from the client; each information partition associated with one or more child models that serve as children of the root in the intelligent model hierarchy, the one or more child models each modeling a single element and containing one or more elements that collectively form the modeled single element, each of the one or more elements expressing the modeling perspective of the information partition with which the child model is associated; and transfer a copy of at least a portion of the intelligent model hierarchy over the Internet to the client device, the at least the portion of the repository model including the selected model of the intelligent model hierarchy, wherein the client is configured to display an infrastructure element of the selected model in the user interface of the client.
Thomsen teaches receive a selection of a model of the intelligent model hierarchy over the Internet from the client (see Fig. 10, Fig. 19,  para [0048], para [0057], discloses receiving a selection of an asset model  of a cloud system); and transfer a copy of at least a portion of the intelligent model hierarchy over the Internet to the client device, the at least the portion of the repository model including the selected model of the intelligent model hierarchy, wherein the client is configured to display an infrastructure element of the selected model in the user interface of the client (see Fig. 13,  Fig. 21, para [0056-0057], para [0097-0098], discloses transferring industrial data of a cloud system and displaying the industrial data of a selected asset model on a client device).
Bliss/Thomsen are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bliss to select a model of the intelligent model hierarchy from disclosure of Thomsen. The motivation to combine these arts is disclosed by Thomsen as “provides specific functionality through electronic components without mechanical parts” (para [0032]) and selecting a model of the intelligent model hierarchy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bliss/Thomsen do not explicitly teach each wherein each subject is a data structure maintained in a repository or briefcase that serves as an organizational subdivision of the repository model; each subject of the root subject and the one or more child subjects including one or more information partitions that organizationally subdivide the subject and that are associated with a respective modeling perspective of the plurality of modeling perspectives that characterizes an aspect of infrastructure, each information partition associated with one or more child models that serve as children of the root in the intelligent model hierarchy, the one or more child models each modeling a single element and containing one or more elements that collectively form the modeled single element, each of the one or more elements expressing the modeling perspective of the information partition with which the child model is associated.
Duran teaches wherein each subject is a data structure maintained in a repository or briefcase that serves as an organizational subdivision of the repository model (see Fig. 2, para [0046], discloses indexed data from multiple sources (subject) maintained in a federated data model (repository model)); at least one of the one or more information partitions associated with a plurality of child models that serve as children of the root in the intelligent model hierarchy (see Fig. 5, Fig. 7, para [0047], para [0059-0061], discloses categorized data (partitions of each subject) of  indexing system components (root subject) and discovered data sources (child subjects)), each subject of the root subject and the one or more child subjects including one or more information partitions that organizationally subdivide the subject and that express a respective modeling perspective of the plurality of modeling perspectives that characterizes an aspect of infrastructure (see Figs. 7, Fig. 13 para [0106], discloses each categorized data expressing data modeled representing normal operation, state of machine or automation system, or an abnormality that can be identified based on audio or visual inspection), the plurality of child models each modeling a single element and containing one or more elements that collectively form the modeled single element, each of the one or more elements expressing the modeling perspective of the information partition with which the child model is associated (see Fig. 17, Fig. 19,  para [0106], para [0111], para [0122], discloses modeling based indexed multimedia data representing normal operation, state of machine or automation system, or an abnormality that can be identified based on audio or visual inspection and data modeling for device documentation for affected industrial devices and data retrieved from vendor-specific technical support).
Bliss/Thomsen/Duran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bliss/Thomsen to utilize modeling perspectives that characterizes an aspect of infrastructure from disclosure of Duran. The motivation to combine these arts is disclosed by Duran as “providing a means for operators to issue commands to the controlled systems (e.g., cycle start commands, device actuation commands, etc.), to modify setpoint values” (para [0040]) and utilizing modeling perspectives that characterizes an aspect of infrastructure is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Bliss teaches a medium to generate a repository model that models an infrastructure element that represents a particular unit of infrastructure in the real-world, the repository model serving as a root of an intelligent model hierarchy, the repository model including a hierarchy of subjects with a root subject and one or more child subjects that each serve as an organizational subdivision of repository model (see Figs. 4-5, para [0043-0044], discloses generating a federated data model (repository model) including standardized data (root subjects) in federated data model and indexes data from multiple sources across industrial facilities and external to facilities  including intelligent devices (child subjects)); maintain the repository model and the one or more child models of the intelligent model hierarchy together in a storage location (see Fig. 6, para [0062-0063], discloses an industrial diagnosis and maintenance system that maintains models and processes intelligence).
Bliss does not explicitly teach generating one or more information partitions of each subject of the root subject and the one or more child subjects, each information partition being an organizational subdivision of a subject that is associated with a respective modeling perspective of the plurality of modeling perspectives that characterizes an aspect of infrastructure, the plurality of modeling perspectives including two or more modeling perspectives selected from the group consisting of a physical modeling perspective, a functional modeling perspective, a definitional modeling perspective and a documentary modeling perspective; associate one or more child models that serve as children of the root in the intelligent model hierarchy with each information partition, the one or more child models each modeling a single element and containing one or more elements that collectively form the modeled single element,  each of the one or more elements expressing the modeling perspective of the information partition with which the child model is associated; select a model of the intelligent model hierarchy in response to at least a subject and an information partition; and display an infrastructure element of the selected model.
	Thomsen teaches select a model of the intelligent model hierarchy in response to at least a subject and an information partition (see Fig. 10, Fig. 19, para [0048], para [0056-0057], discloses selecting an asset model presenting a graphical representation of industrial data); and display an infrastructure element of the selected model (see Fig. 21, para [0057-0058], discloses displaying industrial data of a selected asset model on a client device).
Bliss/Thomsen are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bliss to select a model of the intelligent model hierarchy from disclosure of Thomsen. The motivation to combine these arts is disclosed by Thomsen as “provides specific functionality through electronic components without mechanical parts” (para [0032]) and selecting a model of the intelligent model hierarchy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bliss/Thomsen do not explicitly teach wherein each subject is a data structure maintained in a repository or briefcase that serves as an organizational subdivision of the repository model; generating one or more information partitions of each subject of the root subject and the one or more child subjects, each information partition being an organizational subdivision of a subject that is associated with a respective modeling perspective of the plurality of modeling perspectives that characterizes an aspect of infrastructure, the plurality of modeling perspectives including two or more modeling perspectives selected from the group consisting of a physical modeling perspective, a functional modeling perspective, a definitional modeling perspective and a documentary modeling perspective; associate one or more child models that serve as children of the root in the intelligent model hierarchy with each information partition, the one or more child models each modeling a single element and containing one or more elements that collectively form the modeled single element,  each of the one or more elements expressing the modeling perspective of the information partition with which the child model is associated.
Duran teaches wherein each subject is a data structure maintained in a repository or briefcase that serves as an organizational subdivision of the repository model (see Fig. 2, para [0046], discloses indexed data from multiple sources (subject) maintained in a federated data model (repository model)); generate one or more information partitions of each subject of the root subject and the one or more child subjects (see Fig. 5, Fig. 7, para [0047], para [0059-0061], discloses generating categorized data (partitions of each subject) of  indexing system components (root subject) and discovered data sources (child subjects)), each information partition being an organizational subdivision of a subject that express a respective modeling perspective of the plurality of modeling perspectives that characterizes an aspect of infrastructure (see Figs. 7, Fig. 13 para [0106], discloses each categorized data expressing data modeled representing normal operation, state of machine or automation system, or an abnormality that can be identified based on audio or visual inspection), the plurality of modeling perspectives including a physical modeling perspective, a functional modeling perspective, a definitional modeling perspective and a documentary modeling perspective (see Fig. 17, Fig. 19,  para [0106], para [0111], para [0122], discloses modeling based indexed multimedia data representing normal operation (definitional modeling), state of machine or automation system (functional modeling), or an abnormality that can be identified based on audio or visual inspection (physical modeling) and data modeling for device documentation for affected industrial devices and data retrieved from vendor-specific technical support); associate a plurality of child models that serve as children of the root in the intelligent model hierarchy with at least one of the one or more information partitions that are organizational subdivisions of subjects, the child models each modeling a single element and containing one or more elements that collectively form the modeled single element,  each of the one or more elements expressing the modeling perspective of the information partition with which the child model is associated (see Fig. 7, para [0052-0053], para [0059],  discloses associating discovered data sources (child model) containing discovered data items created from relationships between data items, including transforming data items discovered on different types of platforms to a homogeneous format for indexing data under a common namespace, tagging the discovered data with relevant contextual information ).
Bliss/Thomsen/Duran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bliss/Thomsen to utilize modeling perspectives that characterizes an aspect of infrastructure from disclosure of Duran. The motivation to combine these arts is disclosed by Duran as “providing a means for operators to issue commands to the controlled systems (e.g., cycle start commands, device actuation commands, etc.), to modify setpoint values” (para [0040]) and utilizing modeling perspectives that characterizes an aspect of infrastructure is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Bliss/Thomsen/Duran teach a method of claim 1.
Bliss does not explicitly teach wherein the repository is maintained by cloud-based services software in a cloud-based repository, and the method further comprises: transferring a copy of at least a portion of the intelligent model hierarchy over the Internet to be maintained at the client device, the at least the portion of the repository s model including the selected model of the intelligent model hierarchy.
Thomsen teaches wherein the repository is maintained by cloud-based services software in a cloud-based repository, and the method further comprises: transferring a copy of at least a portion of the intelligent model hierarchy over the Internet to be maintained at the client device, the at least the portion of the repository s model including the selected model of the intelligent model hierarchy (see Fig. 13, Fig. 21, para [0093], para [0097-0098], discloses transferring industrial data of a cloud system to a client device and displaying the industrial data of a selected asset model on a client device).

Regarding claims 3 and 12, Bliss/Thomsen/Duran teach a method of claim 1 and a device of claim 11.
Bliss does not explicitly teach wherein the repository includes only a single repository model, and the repository model includes only a single root subject.
Thomsen teaches wherein the repository includes only a single repository model, and the repository model includes only a single root subject (see Fig. 10, para [0086-0087], discloses a single asset model for a respective basic information data type, BIDT).

Regarding claims 4 and 13, Bliss/Thomsen/Duran teach a method of claim 1 and a device of claim 11.
Bliss does not explicitly teach wherein each subject of the root subject and the one or more child subjects includes a single information partition for each modeling perspective.
Thomsen teaches wherein each subject of the root subject and the one or more child subjects includes a single information partition for each modeling perspective (see Figs. 11-12, para [0090-0091], discloses respective hierarchical nodes for production lines for each model view).

Regarding claims 5 and 14, Bliss/Thomsen/Duran teach a method of claim 1 and a device of claim 11.
Bliss does not explicitly teach the plurality of child models is hierarchically organized with one child model directly associated with the information partition functioning as a root and the remaining child models arranged hierarchically under that child model.
Thomsen teaches the plurality of child models is hierarchically organized with one child model directly associated with the information partition functioning as a root and the remaining child models arranged hierarchically under that child model (see Figs.11-12, para [0089-0090], discloses a plurality of production model for each production line node are associated with hierarchical nodes in a plant  associated with organized data under each respective production model for production line nodes).

Regarding claims 6 and 15, Bliss/Thomsen/Duran teach a method of claim 1 and a device of claim 11.
Bliss further teaches wherein at least one subject of the root subject and the one or more child subjects includes an external reference to another repository (see Fig. 5, para [0044], para [0057], discloses external sources).

Regarding claims 7 and 16, Bliss/Thomsen/Duran teach a method of claim 1 and a device of claim 11.
Bliss further teaches wherein the plurality of modeling perspectives include a physical modeling perspective that describes physical relationships among units of infrastructure, and the child models include at least one physical model (see Fig. 5,  para [0049], para [0124], discloses indexed relationships in industrial data indexing system for relationships between data items in federated data model and plant models).

Regarding claims 8 and 17, Bliss/Thomsen/Duran teach a method of claim 1 and a device of claim 11.
Bliss further teaches wherein the plurality of modeling perspectives include a functional modeling perspective that describes functional relationships among units of infrastructure, and the child models include at least one functional model (see Figs. 9-10, Fig. 19,  para [0049], para [0124], discloses interactive plant modeling designed to exchange simulation data with cloud-based emulator).

Regarding claims 9 and 18, Bliss/Thomsen/Duran teach a method of claim 1 and a device of claim 11.
Bliss further teaches wherein the plurality of modeling perspectives include a definitional modeling perspective or a documentary modeling perspective, and the child models include at least one definition model, or dictionary model, or document list model or drawing model (see Figs.11-12, para [0044], para [0090], discloses configuring plant model data and granular hierarchical levels).

Regarding claim 19, Bliss/Thomsen/Duran teach a device of claim 11.
Bliss does not explicitly teach wherein each child model models exactly one element that is composed of the one or more elements contained in the child model.
Thomsen teaches wherein each child model models exactly one element that is composed of the one or more elements contained in the child model (see Figs. 11-12, para [0089], discloses production model for each respective production line node containing child machine node in each respective production line node).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159